 


109 HR 1476 IH: Eisenhower Exchange Fellowship Program Trust Fund Enhancement Act of 2005
U.S. House of Representatives
2005-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1476 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2005 
Mr. Tiahrt introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To amend the Eisenhower Exchange Fellowship Act of 1990 to authorize additional appropriations for the Eisenhower Exchange Fellowship Program Trust Fund, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Eisenhower Exchange Fellowship Program Trust Fund Enhancement Act of 2005. 
2.FindingsCongress finds the following: 
(1)2003 marked the 50th anniversary of the establishment of the Eisenhower Exchange Fellowship program. 
(2)The Eisenhower Exchange Fellowship program was founded to honor the 34th President, Dwight D. Eisenhower, for his character, courage, patriotism, and commitment to international understanding through exchange. 
(3)Over the past 50 years the Eisenhower Exchange Fellowship program has exposed thousands of leaders throughout the world to the values of American political institutions, private sector commerce, educational opportunities, and cultural and societal traditions. 
(4)Eisenhower Exchange Fellows worldwide have assumed positions of leadership in their respective countries, whether in the fields of government, industry, or civil society, and they retain links to the United States through their membership in Eisenhower Exchange Fellowships. 
(5)The Eisenhower Exchange Fellowship is developing a new program to broaden its geographic base to emphasize the relationship of the United States with the Arab world. 
(6)Congress has previously recognized the importance of the work of the Eisenhower Exchange Fellowship program when it granted the program a Federal Charter under section 3(a) of Public Law 101–454. 
(7)The Eisenhower Exchange Fellowship is one of the best examples of public and private partnerships. 
(8)Additional resources are required to achieve the goals and objectives of the Eisenhower Exchange Fellowship program in the 21st century. 
3.Authorization of one-time additional appropriation for the Eisenhower Exchange Fellowship Program Trust FundSection 5 of the Eisenhower Exchange Fellowship Act of 1990 (Public Law 101–454; 20 U.S.C. 5204) is amended— 
(1)by striking To provide and inserting (a) Initial endowment.—To provide; and  
(2)by adding at the end the following new subsection: 
 
(b)Enhanced endowmentIn addition to the amount initially appropriated pursuant to the authorization of appropriations under subsection (a), there is authorized to be appropriated to the Eisenhower Exchange Fellowship Program Trust Fund $12,500,000.. 
 
